DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
This application is meant to replace the previous office action mailed on 04/20/2022.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 24-28 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-3 and 11 of U.S. Patent No. 10,4 in view of Wallace et al US 2011/0183304
Claim 16: claim 1 of the ‘621 patent provides a teaching of a system for welding training based on an augmented reality simulation, comprising:
a welding mask, connected to the student simulator, including a set of confocal cameras operably coupled to video glasses, the video glasses configured to display, to the student during  use, a three-dimensional mixed-reality setting including real images captured by the set of confocal cameras and at least one virtual element (see col. 16:4-7); and 
 a workpiece including a marker disposed on a surface thereof, the marker having a predetermined pattern 
wherein the set of confocal cameras is configured to search for the predetermined  pattern and, after identifying the predetermined pattern, the welding mask is configured to permit interaction between the workpiece and the at least one virtual element within the mixed- reality setting (see col. 16:16-23), and 
wherein the predetermined pattern is distinguishable from the workpiece by the set of confocal cameras due to a color difference (see col. 16:24-26). 

The ‘621 patent is silent on the teaching of   a student simulator configured to execute one or more augmented reality training exercises through simulation and to visualize theory contents on a screen; a teacher computer, configured to monitor, in real time and remotely, a virtual classroom comprising a student and a teacher, by managing student information; and wherein the teacher computer comprises: a class control application that allows the teacher assigning exercises to the student, monitoring the execution of said exercises and recovering the student information to assess said students; and an analysis module configured to assess the exercises executed by the student and to show graphics of the student progress based on a plurality of technical parameters and welding defects;
However, the Wallace et al reference provides  a teaching of: 
a student simulator configured to execute one or more augmented reality training exercises through simulation and to visualize theory contents on a screen (see paragraph 40)
a teacher computer, configured to monitor, in real time and remotely, a virtual classroom comprising a student and a teacher, by managing student information; and wherein the teacher computer (see paragraph 94-95) comprises:
a class control application that allows the teacher assigning exercises to the student, monitoring the execution of said exercises and recovering the student information to assess said students (see paragraph 94-95 and see also FIG. 22 for the ability to assign exercise to student/classes and FIG. 18to monitor student’s progress); and
an analysis module configured to assess the exercises executed by the student and to show graphics of the student progress based on a plurality of technical parameters and welding defects (see paragraph 84).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘621 patent with the feature of a student simulator configured to execute one or more augmented reality training exercises through simulation and to visualize theory contents on a screen; a teacher computer, configured to monitor, in real time and remotely, a virtual classroom comprising a student and a teacher, by managing student information; and wherein the teacher computer comprises: a class control application that allows the teacher assigning exercises to the student, monitoring the execution of said exercises and recovering the student information to assess said students; and an analysis module configured to assess the exercises executed by the student and to show graphics of the student progress based on a plurality of technical parameters and welding defects, as taught by Wallace et al reference, in order to provide the opportunity to provide training opportunities to multiple student.  
Claim 24: Claim 2 of the ‘261 patent wherein the predetermined pattern includes a two-dimensional pattern.  
Claim 25:  Claim 3 of the ‘621 patent provides a teaching of wherein the predetermined pattern includes a plurality of light-emitting diodes (LEDs).
Claim 26:  Claim 11 of the ‘621 patent provides a teaching of wherein the welding mask is configured to simulate at least one of: shielded metal arc welding (SMAW), metal inert gas (MIG) welding, metal active gas (MAG) welding, gas metal arc welding (GMAW), flux-cored arc welding (FCAW), tungsten inert gas (TIG) welding or gas tungsten arc welding (GTAW).
Claim 27: Claim 1 of the ‘621 patent provides a teaching of wherein the predetermined pattern of the workpiece is a first predetermined pattern, the system further comprising a welding torch including a marker disposed on a surface thereof, the marker of the welding torch having a second predetermined pattern (see col. 16:9-16) 
and in response to the first predetermined pattern and the second predetermined pattern being identified by the set of confocal cameras, the welding mask is configured to permit interaction between the workpiece, the welding torch, and the at least one virtual element within the mixed- reality setting (see col. 16:16-23).  
Claim 28:  Claim 1 of the ‘621 patent provides a teaching of comprising a welding torch having a modified tip, the welding mask configured to permit interaction between the workpiece and the modified tip within the mixed-reality setting (see col. 16:11-15 and col. 16:20-23). 


Claims 29-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,406,621 in view of Wallace et al US 2011/0183304, and further in view of Batzler US 20090298024
Claim 29:  The Claim 4 of the ‘621 patent provides a teaching of having a processor configured to: generate a plurality of virtual elements for presentation to a student; and generate a representation of an interaction between at least one virtual element from the plurality of virtual elements and a non-virtual object in response to detection, by a camera operably coupled to the processor, of a marker disposed on the non-virtual object, the detection based at least in part on a color difference associated with the marker (see cool. 16:35-45).  
The 621 patent is silent on the teaching of wherein the augmented reality welding mask includes a memory and a processor operatively coupled to the memory, and a control system configured to monitor actions of the student during use.  However, the Batzler reference provides a teaching of wherein the augmented reality welding mask includes a memory and a processor operatively coupled to the memory (see paragraph 29-30), and a control system configured to monitor actions of the student during use (see paragraph 47).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘621 patent with the feature of wherein the augmented reality welding mask includes a memory and a processor operatively coupled to the memory, and a control system configured to monitor actions of the student during use, as taught by Batzler reference, in order to provide an intuitive training environment.  
Claim 30:  Claim 5 of the ‘621 patent provides a teaching of wherein the non-virtual object is a first non-virtual object, the processor further configured to generate a virtual representation of an interaction between the first non-virtual object and a second non-virtual object.
Claim 31:  Claim 6 of the ‘621 patent provides a teaching of wherein the non-virtual object is a first non-virtual object and the marker is a first marker, the processor further configured to generate a representation of an interaction between the at least one virtual element from the plurality of virtual elements, the first non-virtual object, and a second non-virtual object in response to detection, by camera, of the first marker and a second marker disposed on the second non-virtual object.  
Claim 32:  Claim 1 of the ‘621 patent provides  teaching of wherein the set of confocal cameras are configured to  recognize:
 a first marker having a first predetermined pattern associated with a welding torch (see col. 16:12-15); and 
a second marker having a second predetermined pattern associated with a workpiece (see col. 16:8-10), said second predetermined pattern being distinguishable from the workpiece by the set of confocal cameras due to a color difference (see col. 16:24-26)
and the welding mask is configured to permit interaction between the welding torch, the workpiece and the at least one virtual element within the three-dimensional mixed-reality setting in response to the first predetermined pattern and the second predetermined pattern being recognized (see col. 16:20-23).  
Allowable Subject Matter
Claims 17-23 and 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715